Return to:
Fourteenth Court of Appeals
301 Fannin, Room 245                                                     FILED IN
                                                                  14th COURT OF APPEALS
Houston, TX 77002                                                    HOUSTON, TEXAS
                                                                  7/23/2015 11:41:23 AM
                                                                  CHRISTOPHER A. PRINE
                               NO. 14-_15_-00202-CR                        Clerk

Anthony Deon Bradford, Appellant        §                   COURT OF APPEALS

                                        §                   14TH DISTRICT

The State of Texas                      §                   HOUSTON, TEXAS

                     Pro se Motion for Access to Appellate Record

To the Honorable Justices of Said Court:

      On July 23, 2015, appellant’s appointed counsel filed a brief in the above
styled and numbered cause pursuant to Anders v. California, 386 U.S. 738 (1967).

      Anthony Deon Bradford, appellant, moves this court to provide him pro se
access to a copy of the appellate record including the clerk’s record and the court
reporter’s record.

      Appellant requests an extension of time of 30 days from the date he receives
the appellate record to file a pro se response to counsel’s Anders brief.

                                              Respectfully submitted,

                                              _____________________
                                              Pro se Appellant

                           CERTIFICATE OF SERVICE

      This is to certify that on ___________, a true and correct copy of the above
and foregoing document was served by mail on the Galveston County District
Attorney’s Office at the following address: Jack Roady, Galveston County,
Criminal District Attorney, 600 59th St # 1001, Galveston, TX 77551.